Title: To Alexander Hamilton from John F. Hamtramck, 23 July 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir,
            Detroit July 23d. 1799.
          
          Agreeably to a former Direction given to Colonel Strong by Brigadier General Wilkinson—to it, that as there was no Necessity of having two Surgeons at Detroit, Doctor Brown should be directed to join his Corps—He is now sent forward, and directed to Report himself to you at New York.
          I have the honor to be Sir, With very great Respect, Your Most Obedient & Very Humble Servt.
          
            J F Hamtramck
          
          Major General Hamilton.
        